              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 1 of 39




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 JENNIFER ECKHART and CATHY AREU,                            :
                                                             :   Civil Case No.:
                                        Plaintiffs,          :
                                                             :
                    v.                                       :   COMPLAINT
                                                             :
 FOX NEWS NETWORK, LLC, ED HENRY,                            :
 SEAN HANNITY, TUCKER CARLSON and                            :   Jury Trial Demanded
 HOWARD KURTZ, in their individual and                       :
 professional capacities,                                    :
                                                             :
                                        Defendants.          :
 ------------------------------------------------------------X

                           TRIGGER WARNING:
        THIS DOCUMENT CONTAINS HIGHLY GRAPHIC INFORMATION OF A
                SEXUAL NATURE, INCLUDING SEXUAL ASSAULT


        Plaintiffs Jennifer Eckhart (“Ms. Eckhart”) and Cathy Areu (“Ms. Areu”) hereby allege,

as and for their Complaint against Defendants Fox News Network, LLC (“Fox News”), Ed

Henry (“Mr. Henry”), Sean Hannity (“Mr. Hannity”), Tucker Carlson (“Mr. Carlson”) and

Howard Kurtz (“Mr. Kurtz”), as follows:

                                    PRELIMINARY STATEMENT

        1.       It is widely documented in the public record that Fox News has not only

cultivated and fostered sexual harassment and misconduct, but has consistently accepted and

rewarded it. Nevertheless, Fox News would have the public believe that it is a different place

from the Fox News that was run by former disgraced Chairman and CEO Roger Ailes.

Unfortunately, it is actually worse.
            Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 2 of 39




       2.      As described in detail herein, Fox News continues to protect and reward

perpetrators of sexual harassment and refuses to take accountability for putting such persons in

positions of power from which they can subject women to sexual misconduct, sexual assault and,

in the case of Ms. Eckhart, rape. Some of the names in leadership may have changed since

Roger Ailes’ regime, but Fox News’ institutional apathy towards sexual misconduct has not.

I.     JENNIFER ECKHART

       3.      On June 25, 2020, Ms. Eckhart, through counsel, put Fox News on notice that she

retained legal counsel in connection with legal claims against Mr. Henry and Fox News.

       4.      Mr. Henry, approximately twice Ms. Eckhart’s age, preyed upon, manipulated

and groomed Ms. Eckhart starting at the young age of 24, by exerting his abuse of power over

her and her career. Mr. Henry not only leveraged this imbalance of power for control over his

victim, Ms. Eckhart, but asked her to be his “sex slave” and his “little whore,” and threatened

punishment and retaliation if Ms. Eckhart did not comply with his sexual demands.

       5.      Ms. Eckhart’s counsel described to Fox News, in graphic and specific detail, how

Mr. Henry groomed, psychologically manipulated and coerced Ms. Eckhart into having a sexual

relationship with him, and that, when she would not comply voluntarily, he sexually assaulted

her on office property, and raped her at a hotel where Fox News frequently lodged its visiting

employees, thereby facilitating, whether knowingly or unknowingly, Mr. Henry’s conduct.

       6.      Ms. Eckhart’s counsel also explained to Fox News, in graphic and specific detail,

that Ms. Eckhart was violently raped while helpless and restrained in metal handcuffs, as Mr.

Henry preformed sadistic acts on her without her consent that left her injured, bruised and

battered with bloody wrists.




                                                2
            Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 3 of 39




       7.      Prior to violently assaulting Ms. Eckhart, Mr. Henry took photos of Ms. Eckhart

on his iPhone while laughing, as Ms. Eckhart pleaded with Mr. Henry to stop, and to remove the

handcuffs, and to delete the naked pictures he took of her without her consent. Ms. Eckhart

believes that Mr. Henry used those photos he took of her while naked, helpless and restrained in

handcuffs as an intimidation tactic to silence her, and to be filed away and retained for purposes

of blackmail that could destroy her career.

       8.      To be clear, Ms. Eckhart did not consent to any part of this violent, painful rape.

The day after this rape, Ms. Eckhart told Mr. Henry in writing that he had physically injured her.

Ms. Eckhart told him that she had sore wrists (they were actually bleeding), a mark on her

buttocks, a broken nail and a bruise on her leg, among other injuries. Ms. Eckhart’s counsel

shared this information with Fox News.

       9.      Ms. Eckhart’s counsel also shared with Fox News the existence of certain text

messages that establish Mr. Henry’s delusions and prove his violence. Examples include:




                                                 3
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 4 of 39




       10.     On July 1, 2020, Fox News disclosed to the public that it had terminated Mr.

Henry based on the findings of an internal investigation, and purported to take credit for acting

appropriately. However, nothing could be further from the truth.

       11.     In reality, Fox News knew that Mr. Henry had engaged in sexual misconduct as

far back as early 2017. At that time, when Fox News was conducting a company-wide

investigation into issues of sexual harassment, multiple women came forward to complain that

Mr. Henry had engaged in sexually inappropriate conduct towards them. Upon information and

belief, this was known to Fox News’ Executive Vice President of Human Resources, Kevin Lord

(“Mr. Lord”), as well as Fox News President and Executive Editor, Jay Wallace (“Mr.

Wallace”), and Fox Business Network President, Lauren Petterson (“Ms. Petterson”).

       12.     Mr. Henry was not terminated after Fox News learned of these complaints. Upon

information and belief, he was not even disciplined. Adding insult to injury, these complaints

followed mid-2016 revelations that Mr. Henry, who is married, had engaged in an affair with a

Las Vegas stripper.

       13.     Fox News suspended Mr. Henry for approximately 4 months before he returned to

work at Fox News as a correspondent. Fox News took no remedial action, and instead allowed

Mr. Henry to continue working and co-anchor “Fox & Friends Weekend,” after which it

                                                 4
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 5 of 39




rewarded him with a promotion to co-anchor of “America’s Newsroom.” Moreover,

HarperCollins, an affiliate of Fox News, subsequently gave Mr. Henry a lucrative book deal.

Fox News also rewarded Mr. Henry with a new streaming show on Fox Nation called, ‘Ed

Henry’s Front Row Seat’ in which he wanted to interview sports stars.

       14.     Thus, to be clear, Mr. Henry was not terminated because he engaged in sexual

misconduct – Fox News was willing to support and promote him knowing that he had engaged in

sexual misconduct. Rather, Mr. Henry’s employment was terminated because Fox News realized

that it was on the precipice of a public relations nightmare and wanted to get out ahead of this

suit and be able to claim that it had done the right thing. It had not.

       15.     Moreover, Fox News’ press release announcing the termination of Mr. Henry was

completely disingenuous, and intentionally downplayed the severity of the situation by

characterizing Mr. Henry’s actions as merely “sexual misconduct.” Fox News was trying to

avoid taking accountability for what actually happened; namely, that one of its most prominent

on-air personalities – with a history of multiple sexual harassment complaints – sexually

assaulted and raped Ms. Eckhart.

       16.     Finally, Fox News did not even notify Ms. Eckhart of the fact that it would be

terminating Mr. Henry. Thus, she was left to learn of this decision from the media and

Twitter. Fox News also sent an internal memo to thousands of Fox News employees about the

decision without consulting with or notifying Ms. Eckhart. This conduct on the part of Fox

News is abhorrent, and, of course, only served to greatly increase the trauma that Ms. Eckhart is

experiencing as a result.

       17.     Accordingly, Ms. Eckhart brings this action seeking injunctive, declaratory and

monetary relief against Fox News and Ed Henry for violations of federal sex trafficking laws, 18



                                                  5
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 6 of 39




U.S.C. § 1591, et seq., New York State Human Rights Law, N.Y. Exec. Law §§ 290, et seq.

(“NYSHRL”), the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101, et seq.

(“NYCHRL”) and the Gender Motivated Violence Act, New York City Administrative Code §§

8-901, et seq. (“GMVA”).

II.    CATHY AREU

       A.      Ed Henry

       18.     Ms. Eckhart was not the only victim of Fox News’ willingness to look the other

way as complaints of sexual harassment mounted against Mr. Henry. Ms. Areu was victimized

as well.

       19.     In particular, Mr. Henry sent Ms. Areu a slew of wildly inappropriate sexual

images and messages – which are in her possession – throughout the first half of this year,

including, among others:

              A “closeup” photograph of a woman’s vagina being “clamped” closed by
               four clothespins;

              A photograph of an individual wearing a mask that has a large penis in lieu
               of a nose;

              A photograph of a vibrator faux smoking a cigarette;

              A photograph with a woman with her mouth open and tongue extended,
               with a man’s hands pulling her towards his midsection, captioned “In case
               you wondering … the male g-spot is located at the back of a woman’s
               throat;”

              A photograph of a woman’s rear end and vagina modified to include the
               features of a bunny rabbit (this was sent for Easter);

              A woman wearing nothing but three masks, in which her entire body is
               exposed other than her breasts and vagina;

              A photograph of a rubber glove where each finger appears to be a dildo
               and/or ribbed like a condom;


                                                6
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 7 of 39




              A video of a woman running across the room and jumping towards a camera
               – her skirt lifts up and the video ends with a closeup of her vagina; and

              A video entitled “Fastest Interview … candidate selected in 3 seconds.” In
               the video, someone purportedly interviewing for a position exposes her
               vagina, after which the interviewer indicates that she got the job.

       20.     As noted, the “fastest interview” video shows a purported interviewee flashing her

vagina to the interviewer, who immediately offers her the job. Immediately after Mr. Henry sent

Ms. Areu this video, he texted her, “Are you avail for anchor interview.” Mr. Henry knew that

Ms. Areu was looking for full time work at Fox News, and was telling her, in no uncertain terms,

that he would assist her career if she had sex with him.

       21.     Mr. Henry also sent many other inappropriate texts, including many other texts

suggesting that Ms. Areu have sex with him.

       22.     Then, during a May 21, 2020 telephone call, Mr. Henry started berating Ms. Areu

for being “boring” and “not who [he] thought [she] w[as].” After Ms. Areu did not assuage Mr.

Henry’s concerns by indicating that she was not “boring” (i.e., that she would be willing to

engage in sexual acts with him), Mr. Henry ended the call. Mr. Henry subsequently called Ms.

Areu a “jerk,” told her that she made him “sad” and ended their professional relationship.

       23.     Mr. Henry was far from the only Fox News anchor who subjected Ms. Areu to

sexual harassment. She was also subjected to inappropriate sexual harassment and retaliation by

Mr. Hannity, Mr. Carlson, Mr. Kurtz and Gianno Caldwell.

       B.      Sean Hannity

       24.     Ms. Areu was a relatively regular face on The Sean Hannity Show until March 8,

2018. On that day, Mr. Hannity, on set and in front of the entire studio crew – and completely

unsolicited – threw $100 on the set desk. He then began calling out to the men in the room and

demanding that someone take Ms. Areu out on a date for drinks at Del Friscos. He repeatedly

                                                 7
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 8 of 39




yelled, “who wants to take her on a date?” “Take her on a date to Del Friscos.” Ms. Areu was

completely mortified and made clear that she was incredibly uncomfortable with Mr. Hannity’s

misogynistic behavior by quietly pleading with one of her friends in the room to accept the

money so that the humiliation would end.

       25.     To make matters worse, Ms. Areu was “stuck” and could not even leave because

Mr. Hannity engaged in this conduct while she was “hooked into” studio equipment that could

only have been removed by a stagehand.

       26.     Thankfully, none of the staff cooperated with Mr. Hannity, even after he

repeatedly chided one particular male employee for being “afraid to take out a beautiful woman.”

       27.     The below picture (in which it is clear that Ms. Areu put on a fake smile) was

taken in the studio that day. The money (along with an e-cigarette that Mr. Hannity was

smoking before the show), are piled together on the left side of the set desk.




       28.     After this incident, and Ms. Areu’s failure to “play along,” Ms. Areu was hardly

ever, if ever at all, invited back to appear on “Hannity” on Fox News Channel.

       C.      Tucker Carlson

       29.     In 2017 and 2018, Ms. Areu appeared on a very frequent basis on Tucker Carlson

Tonight (17 times, at least, in 2018 alone). Ms. Areu’s final 2018 appearance on the show was in


                                                 8
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 9 of 39




December 2018. That show was filmed live in New York City and Mr. Carlson was in New

York City at the studio.

       30.     After Ms. Areu’s segment was completed, one of Mr. Carlson’s producers or

writers whispered in Ms. Areu’s ear, while she was on set trying to get out of the chair, and told

her that Mr. Carlson wanted her to stay until the very end of the show to chat with him. Ms.

Areu had no choice but to comply with Mr. Carlson’s request due to the fact that she was on live

television while tied to her chair with a microphone on her that was attached to the chair. Ms.

Areu was also wearing an earpiece that the tech crew refused to take off.

       31.     Mr. Carlson’s tech crew refused to undo Ms. Areu’s equipment on set therefore

she could not leave the chair or studio.

       32.     Following the show, Mr. Carlson changed on set into his leather jacket for the

annual Christmas party that he told Ms. Areu he would only be attending for approximately 10

minutes to, “make a quick appearance.”

       33.     Following the show, Mr. Carlson, hardly making any effort to hide his intentions,

began telling Ms. Areu that he would be alone in New York City that night, and specifically said

that he would be staying alone in his hotel room without any wife or kids.

       34.     Without question, Mr. Carlson was probing to see whether Ms. Areu was

interested in a sexual relationship. Ms. Areu awkwardly sidestepped Mr. Carlson’s advances and

declined to spend the night at his hotel. Mr. Carlson promptly retaliated against Ms. Areu, who

was featured on his show only three times in 2019 and has not appeared once in 2020.

       D.      Howard Kurtz

       35.     Mr. Kurtz hosts Fox News’ Media Buzz show. From 2017 through 2019, Ms.

Areu was a relative regular on the show, appearing over a dozen times. Mr. Kurtz was well



                                                 9
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 10 of 39




aware that Ms. Areu was looking for full time work at Fox News. In a March 9, 2019 email

exchange, she asked Mr. Kurtz for advice on obtaining a full time position, and he responded

that it was “long overdue.” Just a few months later, on July 9, 2019, while Mr. Kurtz was in

New York City, he invited Ms. Areu to come to his hotel (“I’m just at my hotel making calls.

Can you come to the Muse lobby at 7:15?”). Ms. Areu politely declined but invited Mr. Kurtz to

dinner with her and a friend who was in town. Mr. Kurtz, who plainly wanted to see Ms. Areu

only if she were alone and at his hotel (i.e., for sexual reasons) declined.

       36.     The morning after Ms. Areu rejected Mr. Kurtz’s advances, he refused to meet

with her at the studio and curtly said to her, “I’m booked solid this morning which is why I

hoped to connect last night.” Mr. Kurtz was punishing Ms. Areu for refusing to join him at his

hotel. As if this were not already obvious enough, shortly after this, Mr. Kurtz stated to Ms.

Areu, in sum and substance, “you’re the only woman here who won’t come to my hotel room.”

Ms. Areu has only appeared approximately three times on Media Buzz following her rejection of

Mr. Kurtz’s advances.

       E.      Gianno Caldwell

       37.     Gianno Caldwell is a Fox News Political Analyst based in Miami, Florida. On

May 31, 2020, Mr. Caldwell texted Ms. Areu a video of him together with Ann Coulter, a far-

right media pundit who regularly appears on Fox News. The video depicted Ms. Coulter being

swarmed by media. Mr. Caldwell wrote, “Ann is my friend.” Mr. Caldwell, who knew that Ms.

Areu would have loved the opportunity to meet and work with Ms. Coulter, used this fact to

attempt to coerce Ms. Areu into dating him. Indeed, right after he sent the video, he wrote, “I

had no idea you were here [in Florida]. We def need to get together.”




                                                 10
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 11 of 39




       38.     Ms. Areu ignored Mr. Caldwell’s request and deflected by making a joke about

how famous Ms. Coulter is (“I didn’t know she was that famous. I get asked for selfies at Publix

milk aisle. That’s about it.”). Mr. Caldwell, either not getting the hint or not caring, responded,

“I live in Brickell.”). Ms. Areu again brought the conversation back to business and told Mr.

Caldwell that she would love to be invited to meet Ms. Coulter next time Mr. Caldwell saw her

(“I’d love to be invited next time! Liberal Sherpa and Ann Coulter and Gianno Caldwell would

bring peace and unity to all.”). Mr. Caldwell responded, “Dope!” Mr. Caldwell then made clear

that the “price” to meet Ms. Coulter would be a date with Mr. Caldwell. Specifically, Ms. Areu

asked, “Can I take you two for lunch,” and Mr. Caldwell responded, “Take me to lunch.” Ms.

Areu ignored this request as well, and Mr. Caldwell never introduced her to Ms. Coulter.

       39.     Accordingly, Ms. Areu brings this action seeking injunctive, declaratory and

monetary relief against Defendants for violations of the NYSHRL and the NYCHRL.

                                 JURISDICTION AND VENUE

       40.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343 as this action involves federal questions regarding the deprivation of Plaintiffs’ rights under

18 U.S.C. § 1591, et seq.

       41.     The Court has supplemental jurisdiction over Plaintiffs’ related claims arising

under state and city law pursuant to 28 U.S.C. § 1367(a).

       42.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in this Court because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in this district.




                                                 11
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 12 of 39




                            ADMINISTRATIVE PREREQUISITES

       43.     Contemporaneously with the filing of this Complaint, Plaintiffs will file a

complaint with the Equal Employment Opportunity Commission (“EEOC”) alleging violations

of Title VII, 42 U.S.C. §§ 2000e, et seq. (“Title VII”). As soon as the EEOC completes its

investigation into Plaintiffs’ complaint and/or issues a Notice of Right to Sue, Plaintiffs will seek

to amend this Complaint to add Title VII claims against Fox News.

       44.     Any and all other prerequisites to the filing of this suit have been met.

                                             PARTIES

       45.     Plaintiff Jennifer Eckhart is a former employee of Fox News and a resident of the

State of New York. At all relevant times herein, Ms. Eckhart met the definition of an

“employee” under all relevant statutes.

       46.     Plaintiff Cathy Areu is a former employee of Fox News and a resident of the State

of New York. At all relevant times herein, Ms. Areu met the definition of an “employee” or

“applicant” under all relevant statutes.

       47.     Defendant Fox News Network, LLC. is a Delaware limited liability company with

a principal place of business located in New York, New York. At all relevant times, Fox News

was an “employer” within the meaning of all applicable statutes.

       48.     Defendant Ed Henry, upon information and belief, resides within the State of

Maryland.

       49.     Defendant Sean Hannity, upon information and belief, resides within the State of

New York.

       50.     Defendant Tucker Carlson, upon information and belief, resides within

Washington, D.C.



                                                 12
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 13 of 39




       51.     Defendant Howard Kurtz, upon information and belief, resides in or around

Washington, D.C.

                                 FACTUAL ALLEGATIONS

I.     MS. ECKHART

       A.      Ms. Eckhart Joins Fox News

       52.     On January 2, 2013, Ms. Eckhart began working at Fox News as a Freelance

Administrative Assistant to Liz Claman (“Ms. Claman”), who anchors “Countdown to the

Closing Bell” on the Fox Business Network.

       53.     Ms. Eckhart expected that the job would entail assisting Ms. Claman with story

ideas, managing Ms. Claman’s appearances, making phone calls and assisting with scheduling,

as well as other work-related administrative tasks.

       54.     Instead, Ms. Claman demanded that Ms. Eckhart perform a variety of humiliating

tasks, including cleaning and organizing Ms. Claman’s shoes, organizing and color coordinating

Ms. Claman’s dresses, cleaning Ms. Claman’s office and refrigerator, getting Ms. Claman lunch

and coffee, often times even having to pay with her own money, and even babysitting Ms.

Claman’s daughter outside of normal office hours.

       55.     Ms. Eckhart put her head down and performed these tasks without complaint, yet

she was still further belittled and mistreated by Ms. Claman. By way of only one example, after

Ms. Eckhart ordered Ms. Claman pizza for lunch one day, Ms. Claman reprimanded her over

work email for ordering “the worst pizza [she] ha[s] ever had.” When Ms. Eckhart apologized,

Ms. Claman responded, in email, “NEVER AGAIN!” This was the first of many abusive emails

Ms. Eckhart received during the course of her employment at Fox News.




                                                13
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 14 of 39




       56.     By way of another example, Ms. Eckhart received an email from Ms. Claman

reprimanding her for booking a particular guest that she claimed is “hated by D.C.” Ms. Claman

went on to excoriate Ms. Eckhart (and her team) stating, “You need to tell [fill-in anchor] this is

not Varney or [‘Mornings with Maria’] where we give people a pass or say things like ‘the main

stream media ignores blah blah blah.’ [‘Countdown to the Closing Bell’] is not Trump State

TV.”

       57.     This is just a few examples of Ms. Claman’s frequent yelling and berating of her

production staff over corporate email. On one documented occasion, Ms. Claman called another

former producer of hers at Fox Business “a retard” while caught on a hot microphone on set.

       58.     In June 2013, Ms. Eckhart received a nominal promotion (without a pay raise) to

Production Assistant.

       59.     Subsequently, Fox News promoted Ms. Eckhart twice, first to Booker and then to

Associate Producer.

       60.     Ms. Eckhart performed a variety of roles during her more than seven years at Fox

News including, inter alia: (i) producing “Countdown to the Closing Bell;” (ii) writing and

producing interview segments with headline newsmakers such as Berkshire Hathaway CEO

Warren Buffett, Tesla and SpaceX CEO Elon Musk and Microsoft co-founder Bill Gates; (iii)

appearing as a frequent on-air guest on Tom Shillue’s Fox News Radio show, in addition to

being a regular on-air personality featured on Fox Nation including Tom Shillue’s “The Quiz

Show”; (iv) served as an on-air personality for a variety of other shows on Fox News (including

“Your World with Neil Cavuto”); (v) producing live broadcasts from the floor of the New York

Stock Exchange; (vi) producing CES live from Las Vegas; (vii) interviewing celebrities and high




                                                14
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 15 of 39




profile athletes on the red carpet for features published on Fox News’ and Fox Business’

websites.

       B.      Mr. Henry Preys on Ms. Eckhart

       61.     At some point in 2014, Mr. Henry, who was, at the time, Fox News’ Chief

Whitehouse Correspondent based out of Washington, D.C., began following Ms. Eckhart on

Twitter when she was 24 years old.

       62.     Shortly thereafter, Mr. Henry – who was married at the time – sent Ms. Eckhart a

Direct Message (“DM”) on Twitter that said only, “beautiful.”

       63.     Ms. Eckhart was naturally put off by Mr. Henry’s inappropriate message. But,

given Mr. Henry’s stature at Fox News, and the fact that Ms. Eckhart was, at the time, a 24-year-

old recent graduate of journalism school who was just starting her career at Fox News, Ms.

Eckhart felt compelled to respond. She made it clear, however, that she was not romantically

interested in Mr. Henry by shifting the discussion to work. Specifically, Ms. Eckhart told Mr.

Henry that she was a fan of his work and that it would be an honor to meet him one day.

       64.     Mr. Henry replied by stating that he just so happened to be at Fox News’ New

York offices that day, and that Ms. Eckhart could come to meet him in one of the green rooms

prior to his on-air appearance.

       65.     Ms. Eckhart obliged, but when they met, she kept things strictly professional and

in no way gave any indication that she was romantically interested in Mr. Henry. Mr. Henry

then asked Ms. Eckhart if she wanted a picture with him. Ms. Eckhart agreed, and the two had

their picture taken.




                                               15
               Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 16 of 39




         66.     Nevertheless, later that day Mr. Henry sent Ms. Eckhart another DM in which he

asked her to send him a copy of a picture that the two had taken together. Ms. Eckhart did so,

and Mr. Henry gratuitously responded, “You are way more beautiful in person.”

         67.     When Ms. Eckhart failed to reciprocate Mr. Henry’s romantic overtures, he

persisted, continuing to DM her and asked her to get drinks with him. While Ms. Eckhart was

cordial, she made up an excuse so that she would not have to get drinks with Mr. Henry, who

was making her uncomfortable. Mr. Henry, who was intent on pursuing Ms. Eckhart despite her

rejections, wrote to her in an e-mail, “Yep. Hard to get.”

         68.     From that moment on, Ms. Eckhart became a sexual target of Mr. Henry. Mr.

Henry continued to send inappropriate, flirtatious and, at times, sexually graphic text messages to

Ms. Eckhart. He also continued to ask her out for drinks. Ms. Eckhart, a young, early-in-career

journalist in fear of losing her job, felt pressured and compelled to respond and, to a degree,

“play along” with Mr. Henry, an extremely powerful man at Fox News.

         69.     However, Ms. Eckhart continued to refuse to meet Mr. Henry for drinks.

Undeterred, Mr. Henry continued to act inappropriately and continued to try to pressure Ms.

Eckhart into having drinks with him. Finally, after several months of being worn down by Mr.

Henry’s advances, Ms. Eckhart agreed to meet him for one drink.

         70.     Mr. Henry was in New York at the time and staying at the New York Marriott

Marquis. The two met at the bar at the hotel for a drink.

         71.     Far from having any romantic interest in Mr. Henry, Ms. Eckhart actually

compiled a list of career-related questions for the meeting, hoping that she could learn from Mr.

Henry.




                                                 16
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 17 of 39




       72.     After the two had finished their drinks, Mr. Henry asked Ms. Eckhart to have

another drink in his hotel room. Ms. Eckhart did not want to go, but was fearful of the

repercussions of refusing Mr. Henry’s request.

       73.     As soon as the two got into the room, Mr. Henry, out of nowhere, began

forcefully kissing Ms. Eckhart and ripped off her clothes. Ultimately, Ms. Eckhart, fearing that

her career would be over if she refused Mr. Henry, relented and had sexual intercourse with him.

       74.     After having sex, Mr. Henry started telling Ms. Eckhart that he could help further

her career and get her in the room with some “really powerful people.” The message was clear:

Ms. Eckhart would either be (i) rewarded for succumbing to Mr. Henry’s sexual advances, or (ii)

punished (i.e., be fired from her job) if she failed to comply.

       75.     When she got home that evening, Ms. Eckhart, who was distraught at the prospect

of having to sleep with Mr. Henry in order to keep her job, cried herself to sleep.

       C.      Mr. Henry Sexually Assaults Ms. Eckhart

       76.     Ms. Eckhart managed to avoid Mr. Henry for a few months, but in September

2015, Mr. Henry was, once again, back in Fox News’ New York offices.

       77.     Mr. Henry sent Ms. Eckhart a message on WhatsApp, an instant messaging

application that Mr. Henry had previously told Ms. Eckhart to download and use when

communicating with him. In that message, Mr. Henry demanded that Ms. Eckhart remove her

underwear while at work at Fox News, and put them in an envelope for him. This, of course,

was an extremely humiliating and disgusting request. But, in fear knowing that she would face

retaliation if she refused to comply, Ms. Eckhart did so. Mr. Henry came to Ms. Eckhart’s desk

to retrieve the envelope.




                                                 17
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 18 of 39




       78.     Later that day, Mr. Henry demanded that Ms. Eckhart meet him in one of the

Guest Offices on the 17th floor of the Fox News building.

       79.     When Ms. Eckhart arrived at the room, Mr. Henry was on the phone. Ms. Eckhart

repeatedly indicated that she had to leave because a car was waiting for her outside to take her

and Ms. Claman to the New York Stock Exchange for a live broadcast.

       80.     Rather than letting Ms. Eckhart leave, Mr. Henry got off of the phone and pinned

Ms. Eckhart to the wall inside the Guest Office. He began subjecting her to forceful and

unwanted kissing. He then quickly unzipped his pants, and physically used his hand to force Ms.

Eckhart’s head down to his penis. While forcefully moving Ms. Eckhart’s head back and forth,

Mr. Henry physically forced her to perform oral sex on him. After Mr. Henry came, Ms. Eckhart

immediately ran out of the office in a state of shock, panic and fear.

       81.     Although Ms. Eckhart was able to avoid seeing Mr. Henry after the September

2015 sexual assault on office property, he continued to send her lewd and graphic sexual

messages.

       82.     In one message to Ms. Eckhart he wrote, “I’d like to wipe you with my tongue.”

       D.      Fox News Is Put on Notice of Mr. Henry’s Sexual Misconduct

       83.     In May 2016, it was revealed by numerous media outlets that Mr. Henry had

engaged in an affair with a Las Vegas stripper. Mr. Henry was given a “slap on the wrist” by

Fox News executives, and took a four month leave of absence, which included a trip to Capri,

Italy. He returned to Fox News in August 2016, having suffered no repercussions for his

conduct.

       84.     Mr. Henry’s return to Fox News directly coincided with Gretchen Carlson and

other Fox News female employees coming forward with allegations of sexual harassment against



                                                 18
             Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 19 of 39




then-CEO Roger Ailes. As a result, Fox News hired the law firm Paul, Weiss, Rifkind, Wharton

& Garrison LLP (“Paul Weiss”) to conduct an investigation into sexual harassment at Fox News.

       85.     During the Paul Weiss investigation, multiple women complained that Mr. Henry

had subjected them to sexual harassment and/or unwanted sexual messages. Yet, upon

information and belief, Fox News took no remedial action, and allowed Mr. Henry to continue

working. Not only did Fox News not reprimand Mr. Henry in light of the Paul Weiss

investigative findings, but Mr. Henry was rewarded with a fill-in anchor position on “Fox &

Friends Weekend.” Moreover, HarperCollins, an affiliate of Fox News, subsequently gave Mr.

Henry a lucrative book deal.

       E.      Mr. Henry Rapes Ms. Eckhart

       86.     Meanwhile, upon his return to work, Mr. Henry began sending Ms. Eckhart lewd

sexual messages again.

       87.     In the Fall of 2016, Mr. Henry sent Ms. Eckhart a link to a song entitled “Save a

Horse, Ride a Cowboy.” Ms. Eckhart, confused, asked Mr. Henry if he was trying to tell her

something. He responded, “That I want you to ride ME?” “Yesss” “I am telling you that!!”

       88.     Mr. Henry’s messages began turning darker and violent, as he revealed an

apparent obsession with Bondage/Discipline/Dominance/Submission (commonly referred to as

BDSM) related sex practices.

       89.     On Valentine’s Day, 2017, Mr. Henry wrote to Ms. Eckhart, “Fuck you and your

safe word. You will know when I’m done.” When Ms. Eckhart tried to end the conversation by

saying that Mr. Henry needed to be nicer to her because it was Valentine’s Day, he responded,

“Nah. Valentine my ass.” When Ms. Eckhart again attempted to end the conversation by




                                               19
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 20 of 39




sending two emojis to Mr. Henry, he responded violently, “Get on your knees again and I’ll give

you your valentine.”

        90.      Not long thereafter, Mr. Henry asked Ms. Eckhart to meet in person. She told Mr.

Henry in text messages that she had a date and was very busy. Mr. Henry proceeded to accuse

Ms. Eckhart, again, of playing “Hard to get.” Ms. Eckhart, fearful that Mr. Henry was unhappy

(and in fear of her safety and job), said that she always makes herself available to him. Mr.

Henry responded, “#obey” “or” “#discipline.”

        91.      In another wildly inappropriate string of text messages, Mr. Henry wrote that “the

more impaired [Ms. Eckhart was] the better.” He also wrote that he liked Ms. Eckhart “owned

and submissive” and asked her for “more anal” sex (Ms. Eckhart did not at any time have anal

sex with Mr. Henry).

        92.      At some point in 2017, Mr. Henry asked Ms. Eckhart to meet him for a drink at

Fresco by Scotto, a New York City restaurant and frequent gathering place of Fox employees.

Ms. Eckhart was afraid that if she, again, refused, Mr. Henry would retaliate – indeed, he

explicitly told her that if she did not “obey” him, she would be “disciplined.” Ms. Eckhart knew

that the restaurant would be busy, and that she would likely run into other Fox News colleagues

there, as the restaurant is owned by a local Fox affiliate anchor in New York City. Therefore,

she felt safe at that facility.

        93.      When she met Mr. Henry for the drink, he told her that Fox News was rewarding

him with “his very own show.” This, of course, would make Mr. Henry even more powerful at

Fox News. Accordingly, Ms. Eckhart was now even more intimidated, particularly since he had

sent the message stating that she had better comply with his demands.




                                                 20
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 21 of 39




       94.      Mr. Henry invited Ms. Eckhart to take a walk and discuss her career at his hotel in

midtown Manhattan, where Fox News frequently lodged its visiting employees, which was a

short walk from Fresco by Scotto. Out of concern for her job, Ms. Eckhart complied.

       95.      Ms. Eckhart never could have imagined what would happen next.

       96.      The moment that Mr. Henry and Ms. Eckhart entered into his hotel room, Mr.

Henry forced himself upon Ms. Eckhart, pinning her against a wall, and forcefully ripped off her

clothing. Mr. Henry then immediately forced Ms. Eckhart’s hands behind her back and applied

metal handcuffs to Ms. Eckhart’s wrists to restrain her.

       97.      Ms. Eckhart pleaded with Mr. Henry, telling him that the handcuffs were painful

and hurting her wrists. Mr. Henry did not stop. Instead, he threw Ms. Eckhart onto the hotel bed

naked, helpless and handcuffed.

       98.      Mr. Henry proceeded to take naked photographs of Ms. Eckhart on his iPhone

while laughing. She again pleaded for him to stop, and demanded that Mr. Henry delete the

naked photos he took of her without her consent. Mr. Henry simply laughed at Ms. Eckhart and

did not delete the photos. Ms. Eckhart realized that Mr. Henry was taking these degrading

photographs of her in order to blackmail her, and ensure that she never exposed his conduct.

       99.      When Mr. Henry was done taking photographs, he proceeded to forcefully rape

Ms. Eckhart while she was still restrained and helpless in handcuffs. While raping Ms. Eckhart,

Mr. Henry performed sadistic acts on Ms. Eckhart, which included, among many other things,

violently hitting her in the face multiple times.

       100.     Ms. Eckhart did not consent to any part of this violent, painful rape.

       101.     The day after this rape, Ms. Eckhart told Mr. Henry that he had physically injured

her. Specifically, she told him in text messages that she had sore wrists (they were actually



                                                    21
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 22 of 39




bleeding), a mark on her buttocks, a broken nail and a bruise on her leg, among other injuries to

her body.

       102.     Mr. Henry did not even attempt to hide the fact that he was violent with Ms.

Eckhart, and sent her more WhatsApp messages that read, “You’ll cum back for more,” “Will let

you know,” “If/when avail” “so you can get slapped around some more.” He also wrote, “You

know” “Who” “Your daddy” “Is[.]” “Good long session last time[.]” “Left you bruised[,]

batter[ed][,] dazed.” Mr. Henry further admitted the sadistic and non-consensual nature of his

actions when he wrote to Ms. Eckhart “When u r owned” “U don’t get a” “choice.”

       F.       Mr. Henry Continues to Harass and Retaliates Against Ms. Eckhart, and Fox
                News Terminates Her Employment

       103.     Following this incredibly violent rape, Ms. Eckhart made every possible effort to

cease all communications with Mr. Henry.

       104.     Unfortunately, however, they continued to see each other in the halls of Fox

News’ New York City offices.

       105.     When this happened, Ms. Eckhart refused to even come close to Mr. Henry and,

in response, he continued to harass and retaliate against her for rejecting his continued advances.

       106.     By way of example, on October 5, 2018, Ms. Eckhart saw Mr. Henry approaching

her at the Fox News offices. She immediately turned around and walked in the opposite

direction. This angered Mr. Henry, who e-mailed her later that day saying, “Why’d you turn

away today?” Ms. Eckhart never responded.

       107.     Less than three weeks later, Mr. Henry again attempted to engage with Ms.

Eckhart by sending her a Twitter DM that said, “YO!” Ms. Eckhart, again, did not respond.

       108.     By way of another example at the offices of Fox News in New York, Ms. Eckhart,

yet again, tried to ignore and even physically ran away from Mr. Henry to avoid having any

                                                22
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 23 of 39




interaction with him. Mr. Henry texted Ms. Eckhart an image of a football player doing “the

Heisman pose,” implying she was trying to get away from him, which she was.

       109.     In December 2019, despite the fact that Fox News was well aware of Mr. Henry’s

inappropriate sexual misconduct (including, upon information and belief, sexual misconduct

towards other Fox News employees), it was announced that Mr. Henry was promoted to the

position of co-anchor of the “America’s Newsroom” program.

       110.     On February 10, 2020, Ms. Eckhart complained to Denise Collins (“Ms.

Collins”), the Senior Vice President of Human Resources at Fox News, as well as her supervisor,

Brad Hirst (“Mr. Hirst”), about the fact that she was experiencing a toxic work environment at

Fox News. Neither Ms. Collins nor Mr. Hirst ever followed up with Ms. Eckhart about her

concerns in this regard, nor did either make any effort to investigate or remediate the toxic

working environment. Instead, on June 12, 2020, Fox News retaliated against Ms. Eckhart by

informing her that her employment would be terminated effective June 26, 2020, after more than

seven years of employment.

       111.     On June 25, 2020, prior to the effective date of her termination, Ms. Eckhart put

Fox News on notice that she had retained legal counsel and intended to bring legal claims in

relation to Mr. Henry’s misconduct. Ms. Eckhart’s counsel laid out all of the foregoing to Fox

News’ in-house attorney, as well as Fox News’ outside investigator.

       112.     On July 1, 2020, Fox News terminated Mr. Henry, and purported to take credit for

acting appropriately. Nothing could be further from the truth. Indeed, in Fox News’ public

announcement, it grossly mischaracterized Mr. Henry’s behavior by whitewashing it as merely

“sexual misconduct,” rather than violent sexual assault.




                                                23
                 Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 24 of 39




          113.     Fox News did not terminate Mr. Henry for his misconduct – it terminated Mr.

Henry because it realized it was on the precipice of a public relations nightmare.

          114.     While Mr. Henry, no doubt, should have been terminated for his conduct, Fox

News never should have put him in a position to engage in this behavior to begin with. Fox

News, including Mr. Lord, Mr. Wallace and Ms. Petterson, was on notice of Mr. Henry’s sexual

misconduct towards other women at Fox at least as early as 2017. Nevertheless, Fox News not

only supported Mr. Henry, but also promoted him to a co-anchor position.

          115.     As a result, he held a position of power from which he felt emboldened to

violently rape Ms. Eckhart.

          116.     Fox News also rewarded Mr. Henry with a new streaming show on Fox Nation

called, ‘Ed Henry’s Front Row Seat.’ Moreover, HarperCollins, an affiliate of Fox News,

subsequently gave Mr. Henry yet another book deal.

          117.     To add insult to injury, Fox News did not even notify Ms. Eckhart of the fact that

it would be terminating Mr. Henry after the findings of its internal investigation. Thus, she was

left to learn of this decision from the media and Twitter. Fox News also sent an internal memo

to thousands of its employees, including Ms. Eckhart’s former colleagues at the network, about

the decision to terminate Mr. Henry without consulting with or notifying Ms. Eckhart.

          118.     This conduct on the part of Fox News is abhorrent, and, of course, only served to

greatly increase the trauma that Ms. Eckhart is experiencing as a result.

          119.     Fox News engaged in this retaliatory conduct because Ms. Eckhart engaged in

protected activity by hiring counsel and putting Fox News on notice of her intent to bring legal

claims.




                                                   24
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 25 of 39




       120.     Long after former Chairman and CEO Roger Ailes’ regime appeared to come to

an end, Fox News continues to foster and cultivate an environment in which Mr. Henry’s

conduct was accepted and rewarded.

       121.     Unfortunately, it seems that Fox’s “new regime” is no better than the Ailes

regime.

II.    MS. AREU

       122.     Ms. Areu first appeared on Fox News in 2008. In the 12 years that followed, Ms.

Areu has appeared on Fox News hundreds of times, including on “Fox and Friends” (and “Fox

and Friends First”), “Watters World,” “Media Buzz,” “Your World with Neil Cavuto,” “The

Ingraham Angle,” “Outnumbered,” “The Kelly File,” “The O’Reilly Factor,” “Hannity” and

“Tucker Carlson Tonight.” She has also appeared on many Fox Nation shows, including “Quiz

Show,” “Deep Dive,” “The Lawrence Jones Show,” “Keeping Up With Jones” and “Moms.”

For the vast majority of the last three years, Ms. Areu has been on Fox News five or more times

per week. In addition to her on-air work, Ms. Areu had a monthly op-ed that was published on

Fox News’ website.

       123.     In recent years, Ms. Areu was very well known for her segments on Tucker

Carlson Tonight, where she has appeared on a regular basis as the “Liberal Sherpa” from 2017

through 2018. Ms. Areu’s segments have garnered tens of millions of viewers and continue to be

accessible on Fox News’ website. They were also for a time, and may still be, the most viewed

segments on all of Fox News.

       124.     Throughout her entire part time employment relationship with Fox News, Ms.

Areu hoped to earn a full time position through hard work and dedication to improving the Fox

News brand. This was no secret to anyone, as she constantly expressed her desire for a full time



                                                25
                Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 26 of 39




position to myriad employees, including anchors, producers and executives at Fox News,

including, inter alia, Amy Sohnen (Vice President of Talent Development), Ron Mitchell, Mr.

Kurtz, Mr. Carlson, Mr. Hannity, Ainsley Earhardt, Mr. Henry and many others. She also

worked through her agent at William Morris and was nearing the “financials” stage of a contract

in 2018.

         125.     Fox News strung Ms. Areu along as a candidate for a full time position, all while

she was being sexually harassed and retaliated against. In reality, Ms. Areu was never going to

get a full time position unless and until she engaged in sexual activity with one or more male

anchors. Indeed, as a decades-tenured cameraman explained to Ms. Areu, it is well known that

the way for women to get ahead at Fox News is to sleep with the male anchors and executives.

As described in detail herein, Ms. Areu’s career at Fox News was derailed because she refused to

do so.

         A.       Howard Kurtz

         126.     Mr. Kurtz hosts Fox News’ Media Buzz show. From 2017 through 2019, Ms.

Areu was a relative regular on the show, appearing over a dozen times. Ms. Areu’s segments

were so popular that Laura Ingraham added a similar media segment to her show.

         127.     Mr. Kurtz was well aware that Ms. Areu was looking for full time work at Fox

News. In a March 9, 2019 email exchange, she asked Mr. Kurtz for advice on obtaining a full

time position, and he responded that it was “long overdue.” Just a few months later, on July 9,

2019, while Mr. Kurtz was in New York City, he invited Ms. Areu to come to his hotel (“I’m

just at my hotel making calls. Can you come to the Muse lobby at 7:15?”). Ms. Areu politely

declined but invited Mr. Kurtz to dinner with her and a friend who was in town. Mr. Kurtz, who




                                                  26
                 Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 27 of 39




plainly wanted to see Ms. Areu only if she were alone and at his hotel (i.e., for sexual reasons)

declined.

          128.     The morning after Ms. Areu rejected Mr. Kurtz’s advances, he refused to meet

with her at the studio and curtly said to her, “I’m booked solid this morning which is why I

hoped to connect last night.” Mr. Kurtz was punishing Ms. Areu for refusing to join him at his

hotel. As if this were not already obvious enough, shortly after this, Mr. Kurtz stated to Ms.

Areu, in sum and substance, “you’re the only woman here who won’t come to my hotel room.”

Ms. Areu has only appeared approximately three times on Media Buzz following her rejection of

Mr. Kurtz’s advances.

          B.       Tucker Carlson

          129.     In 2017 and 2018, Ms. Areu appeared on a very frequent basis on Tucker Carlson

Tonight (17 times, at least, in 2018 alone).

          130.     Ms. Areu’s final 2018 appearance on the show was in December 2018. That

particular show was filmed live in New York City and Mr. Carlson was in New York City at the

studio.

          131.     After Ms. Areu’s segment was completed, one of Mr. Carlson’s producers or

writers whispered in Ms. Areu’s ear, while she was on set trying to get out of the chair, and told

her that Mr. Carlson wanted her to stay until the very end of the show to chat with him. Ms.

Areu had no choice but to comply with Mr. Carlson’s request due to the fact that she was on live

television while tied to her chair with a microphone on her that was attached to the chair. Ms.

Areu was also wearing an earpiece that the tech crew refused to take off.

          132.     Mr. Carlson’s tech crew refused to undo Ms. Areu’s equipment on set therefore

she could not leave the chair or studio.



                                                  27
               Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 28 of 39




        133.     Following the show, Mr. Carlson changed on set into his leather jacket for the

annual Christmas party that he told Ms. Areu he would only be attending for approximately 10

minutes to, “make a quick appearance.”

        134.     Following the show, Mr. Carlson, hardly making any effort to hide his intentions,

began telling Ms. Areu that he would be alone in New York City that night, and specifically said

that he would be staying alone in his hotel room without any wife or kids.

        135.     Without question, Mr. Carlson was probing to see whether Ms. Areu was

interested in a sexual relationship.

        136.     Ms. Areu awkwardly sidestepped Mr. Carlson’s advances and declined to spend

the night at his hotel.

        137.     Mr. Carlson promptly retaliated against Ms. Areu, who was featured on his show

only three times in 2019 and has not appeared once in 2020.

        138.     According to Mr. Carlson’s producer, it is Mr. Carlson himself who consistently

rejects proposals to have Ms. Areu on his show, notwithstanding the fact that her segments were,

or were among, his most popular.

        C.       Sean Hannity

        139.     Ms. Areu also was a relatively regular face on “Hannity” on Fox News until

March 8, 2018.

        140.     On that day, Mr. Hannity, on set and in front of the entire studio crew – and

completely unsolicited – threw $100 on the set desk. He then began calling out to the men in the

room and demanding that someone take Ms. Areu out on a date for drinks at Del Friscos. He

repeatedly yelled, “who wants to take her on a date?” “Take her on a date to Del Friscos.”




                                                  28
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 29 of 39




       141.     Ms. Areu was completely mortified and made clear that she was incredibly

uncomfortable with Mr. Hannity’s misogynistic behavior by quietly pleading with one of her

friends in the room to accept the money so that the humiliation would end.

       142.     To make matters worse, Ms. Areu was “stuck” and could not even leave because

Mr. Hannity engaged in this conduct while she was “hooked into” studio equipment that could

only have been removed by a stagehand.

       143.     Thankfully, none of the staff cooperated with Mr. Hannity, even after he

repeatedly chided one particular male employee for being “afraid to take out a beautiful woman.”

       144.     After this incident, and Ms. Areu’s failure to “play along,” Ms. Areu was hardly

ever, if ever at all, invited back to appear on “Hannity” on Fox News.

       D.       Ed Henry

       145.     Mr. Henry sent Ms. Areu a slew of wildly inappropriate sexual images, messages

and videos through the first half of this year, including many texts in which he implied that Ms.

Areu should have sex with him and that he would assist Ms. Areu’s career if she did so.

       146.     While Ms. Areu was always cordial to Mr. Henry, she never once indicated to

him through text or otherwise that she had any sexual interest in him nor did she solicit these

pornographic images and videos.

       147.     On Easter Sunday, April 12, 2020, Mr. Henry sent Ms. Areu a picture of a vagina

painted as an Easter bunny. On another occasion, Mr. Henry also sent Ms. Areu a pornographic

video that Ms. Areu’s 8-year-old and 10-year-old children listened to by accident.

       148.     Ms. Areu had to hide her phone never knowing what inappropriate or sexually

lewd message Mr. Henry might send to her with her children present.




                                                29
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 30 of 39




       149.     On May 21, 2020, Mr. Henry asked Ms. Areu to speak over the phone. Ms. Areu

was direct with Mr. Henry and asked whether he thought that Fox News might be hiring. Mr.

Henry then made it clear what he expected from Ms. Areu if she wanted his assistance.

Specifically, he started berating her for being “boring” and “not who [he] thought [she] w[as].”

After Ms. Areu did not assuage Mr. Henry’s concerns by indicating that she was not “boring”

(i.e., that she would be willing to engage in sexual acts with him), Mr. Henry ended the call.

       150.     Over the following two weeks, Ms. Areu, attempting to salvage the relationship

(in order to salvage her career), pitched various story ideas. When he failed to even respond, she

wrote to him, “Wait, you haven’t written to me since we spoke. I sucked that bad?” Mr. Henry

– making it clear that he was unhappy that Ms. Areu had decided not to sleep with him in

exchange for his assistance with her career – wrote, “Nah you decided to be a jerk which made

me sad.” Of course, Mr. Henry was simply fishing for Ms. Areu to change her mind and sleep

with him. When she failed to do so, he simply wrote, “All good. Hope Florida is fabulous.”

       151.     He never again communicated with Ms. Areu.

       E.       WXEL

       152.     During the COVID-19 coronavirus pandemic Ms. Areu regularly broadcasted

from South Florida Public Broadcasting Station, WXEL (“WXEL”), a Fox News affiliate. On

February 10, 2020, Ms. Areu was broadcasting from WXEL. On that day, a cameraman named

Gill – who had been showing Ms. Areu photographs of women in bikinis all morning – squeezed

her rear end without warning or consent. Ms. Areu promptly reported this sexual battery to the

Station Manager, Michael Frazier, who purportedly reported the matter to Diane Herron, the

station’s Human Resources Manager. Neither Ms. Herron nor any other employee from WXEL




                                                30
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 31 of 39




contacted Ms. Areu to investigate this conduct. Instead, shortly after Ms. Areu reported this

conduct, she was prohibited from ever again entering the WXEL studio.

       F.       Gianno Caldwell

       153.     Gianno Caldwell is a Fox News Political Analyst based in Miami, Florida. On

May 31, 2020, Mr. Caldwell texted Ms. Areu a video of him together with Ann Coulter, a far-

right media pundit who regularly appears on Fox News. The video depicted Ms. Coulter being

swarmed by media. Mr. Caldwell wrote, “Ann is my friend.”

       154.     Mr. Caldwell, who knew that Ms. Areu would have loved the opportunity to meet

and work with Ms. Coulter, used this fact to attempt to coerce Ms. Areu into dating him.

       155.     Indeed, right after he sent the video, he wrote, “I had no idea you were here [in

Florida]. We def need to get together.”

       156.     Ms. Areu ignored Mr. Caldwell’s request and deflected by making a joke about

how famous Ms. Coulter is (“I didn’t know she was that famous. I get asked for selfies at Publix

milk aisle. That’s about it.”).

       157.     Mr. Caldwell, either not getting the hint or not caring, responded, “I live in

Brickell.”

       158.     Ms. Areu again brought the conversation back to business and told Mr. Caldwell

that she would love to be invited to meet Ms. Coulter next time Mr. Caldwell saw her (“I’d love

to be invited next time! Liberal Sherpa and Ann Coulter and Gianno Caldwell would bring

peace and unity to all.”).

       159.     Mr. Caldwell responded, “Dope!” Mr. Caldwell then made clear that the “price”

to meet Ms. Coulter would be a date with Mr. Caldwell.




                                                 31
               Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 32 of 39




        160.     Specifically, Ms. Areu asked, “Can I take you two for lunch,” and Mr. Caldwell

responded, “Take me to lunch.”

        161.     Ms. Areu ignored this request as well, and Mr. Caldwell never introduced her to

Ms. Coulter.

                                  FIRST CAUSE OF ACTION
                         (Sex Trafficking under 18 U.S.C. § 1591, et seq.)
                                Against Fox News and Ed Henry

        162.     Ms. Eckhart repeats and realleges by reference each and every allegation

contained hereinabove and incorporates the same herein as though fully set forth herein.

        163.     Defendant Mr. Henry enticed women, including Ms. Eckhart, to attend meetings

and social gatherings with him based on the fraudulent promise that he would aid their career

development.

        164.     The opportunity to have a private meeting with Mr. Henry to discuss career

development carries value because such opportunities can be career-making and therefore life-

changing.

        165.     Mr. Henry enticed Plaintiff to his hotel room based on the false pretense that he

would discuss and aid her career progression.

        166.     Mr. Henry engaged in sexual acts with Plaintiff in his hotel room without her

consent.

        167.     Mr. Henry and Fox News formed a venture as defined by 18 U.S.C. § 1591 given

that they constituted a “group of two or more individuals associated in fact, whether or not a

legal entity.”

        168.     Fox News benefited from participation in the venture because Fox News received

value from Mr. Henry’s services and benefited financially from his continued employment.


                                                  32
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 33 of 39




       169.     Fox News knew that Mr. Henry engaged in a pattern and practice of sexual

misconduct with women prior to the time that he raped Ms. Eckhart.

       170.     Fox News participated in Mr. Henry’s sexual misconduct by knowingly assisting

and facilitating Mr. Henry with the resources and authority to engage in sexual misconduct and

by helping to clean up after and cover up the sexual misconduct, including by failing to

investigate claims of sexual misconduct and refusing to remediate or take action against Mr.

Henry upon learning of Mr. Henry’s sexual misconduct.

       171.     Fox News also paid for Mr. Henry’s interstate travel and the premises where the

sexual assault was committed.

       172.     Had Fox News terminated Mr. Henry upon learning of his sexual misconduct, it

would have suffered financial harm, and Ms. Eckhart would not have been raped.

       173.     Fox News benefited from its involvement in the venture because it allowed Mr.

Henry to continue to appear on Fox News and co-anchor shows, which resulted in Fox News

continuing to make money.

       174.     As a direct and proximate result of Fox News’ and Ed Henry’s unlawful conduct

as alleged hereinabove, Plaintiff has suffered physical injury, severe emotional distress,

humiliation, embarrassment, mental and emotional distress and anxiety, economic harm and

other consequential damages.

       175.     Plaintiff also seeks reasonable attorneys’ fees as provided under 18 U.S.

Code § 1595(a).




                                                33
                Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 34 of 39




                                SECOND CAUSE OF ACTION
                   (Hostile Work Environment, Sexual Harassment and Gender
                              Discrimination under the NYSHRL)
                                     Against All Defendants

        176.      Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

        177.      Defendants have discriminated against Plaintiffs on the basis of their gender in

violation of the NYSHRL by subjecting Plaintiffs to disparate treatment based upon their gender,

including, but not limited to, subjecting them to sexual assault and/or harassment and a hostile

work environment.

        178.      As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

        179.      As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, severe mental

anguish and emotional distress for which they are entitled to an award of monetary damages and

other relief.

        180.      Defendants’ unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights

under the NYSHRL for which Plaintiffs are entitled to an award of punitive damages

                                 THIRD CAUSE OF ACTION
                   (Hostile Work Environment, Sexual Harassment and Gender
                              Discrimination under the NYCHRL)
                                     Against All Defendants

        181.      Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.


                                                  34
                Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 35 of 39




        182.      Defendants have discriminated against Plaintiffs on the basis of their gender in

violation of the NYCHRL by subjecting Plaintiffs to disparate treatment based upon their gender,

including, but not limited to, subjecting them to sexual assault and/or harassment and a hostile

work environment.

        183.      As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

        184.      As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, severe mental

anguish and emotional distress for which they are entitled to an award of monetary damages and

other relief.

        185.      Defendants’ unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights

under the NYCHRL for which Plaintiffs are entitled to an award of punitive damages.

                                   FOURTH CAUSE OF ACTION
                                  (Retaliation under the NYSHRL)
                                       Against All Defendants

        186.      Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

        187.      Defendants have retaliated against Plaintiffs because they engaged in protected

activity as defined by the NYSHRL by, inter alia, terminating their employment and/or failing to

hire them, and subjecting them to post-termination harassment and trauma.




                                                  35
                 Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 36 of 39




          188.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

          189.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, severe mental anguish

and emotional distress for which they are entitled to an award of monetary damages and other

relief.

          190.     Defendants’ unlawful and retaliatory actions were intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights under

the NYSHRL for which Plaintiffs are entitled to an award of punitive damages

                                     FIFTH CAUSE OF ACTION
                                   (Retaliation under the NYCHRL)
                                        Against All Defendants

          191.     Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

          192.     Defendants have retaliated against Plaintiffs because they engaged in protected

activity as defined by the NYCHRL by, inter alia, terminating their employment and/or failing to

hire them, and subjecting them to post-termination harassment and trauma.

          193.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

          194.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, severe mental anguish




                                                   36
                 Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 37 of 39




and emotional distress for which they are entitled to an award of monetary damages and other

relief.

          195.     Defendants’ unlawful and retaliatory actions were intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights under

the NYCHRL for which Plaintiffs are entitled to an award of punitive damages

                                  SIXTH CAUSE OF ACTION
                    (Gender-Motivated Violence Pursuant to NYC Admin. Code)
                                   Against Defendant Ed Henry

          196.     Plaintiff Eckhart hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

          197.     The above-described conduct of Mr. Henry, including, but not limited to, Mr.

Henry’s sexual assaults and rape of Plaintiff Eckhart, constitutes a “crime of violence” and a

“crime of violence motivated by gender” against Plaintiff as defined by the New York City

Gender Motivated Violence Act, NYC Admin. Code § 8-903 (2017), (“GMVA”).

          198.     The above-described conduct of Mr. Henry, including, but not limited to, Mr.

Henry’s sexual assaults and rape of Plaintiff, constitutes a “crime of violence” against Plaintiff

motivated: (i) by her gender; (ii) on the basis of her gender; and/or (iii) due, at least in part, to an

animus based on her gender.

          199.     Mr. Henry committed a “crime of violence” against Plaintiff because she is a

woman and, at least in part, because he has an animus towards women. Mr. Henry’s gender-

motivated animus towards women is demonstrated by, among other things, his sexually violent

treatment of women.

          200.     As a direct and proximate result of the aforementioned gender-motivated

violence, Plaintiff has sustained in the past and will continue to sustain, monetary damages,


                                                   37
              Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 38 of 39




physical injury, pain and suffering, and serious psychological and emotional distress, entitling

her to an award of compensatory damages.

       201.     Mr. Henry’s gender-motivated violence against Plaintiff entitles her to punitive

damages and an award of attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants, containing the following relief:

       A.       A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States, the State of New York and the City of

New York;

       B.       An injunction and order permanently restraining Defendants and their partners,

officers, owners, agents, successors, employees and/or representatives, and any and all persons

acting in concert with them, from engaging in any such further unlawful conduct, including the

policies and practices complained of herein;

       C.       An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiffs for all monetary and/or economic damages, including, but not limited to, loss of past

and future income, wages, compensation, seniority, and other benefits of employment;

       D.       An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiffs for all non-monetary and/or compensatory damages, including, but not limited to,

compensation for her emotional distress;




                                                38
            Case 1:20-cv-05593 Document 1 Filed 07/20/20 Page 39 of 39




       E.      An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiffs, including, but not limited to, loss of income, earned bonus pay,

reputational harm and harm to professional reputation, in an amount to be determined at trial,

plus prejudgment interest;

       F.      An award of punitive damages, and any applicable penalties and/or liquidated

damages in an amount to be determined at trial;

       G.      Prejudgment interest on all amounts due;

       H.      An award of costs that Plaintiffs have incurred in this action, including, but not

limited to, expert witness fees, as well as Plaintiffs’ reasonable attorneys’ fees and costs to the

fullest extent permitted by law; and

       I.      Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues of fact and damages stated herein.

Dated: July 20, 2020
       New York, New York                              Respectfully submitted,

                                                       WIGDOR LLP


                                                       By: ____________________________
                                                             Douglas H. Wigdor
                                                             Michael J. Willemin

                                                       85 Fifth Avenue
                                                       New York, NY 10003
                                                       Telephone: (212) 257-6800
                                                       Facsimile: (212) 257-6845
                                                       dwigdor@wigdorlaw.com
                                                       mwillemin@wigdorlaw.com

                                                       Attorneys for Plaintiffs


                                                 39
